Citation Nr: 0920379	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for status post 
urethral stent placement, claimed as secondary to 
epididymitis.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received from the Veteran in May 2009, he 
related that he wanted to appear at a hearing before a 
Veterans Law Judge (VLJ) of the Board via videoconference at 
his local RO.  Thus, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a VLJ in the order that the 
request was received.  Notify the Veteran 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the Veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




